6/2/2020
       Case                          Wright
              9:18-cv-80176-BB Document     v Ryan &Entered
                                        574-7        Anor [2005] on
                                                                 NSWCA 368 (27
                                                                    FLSD       October 2005)
                                                                             Docket     06/10/2020 Page 1 of 13
  AustLII
  Supreme Court of New South Wales - Court of Appeal
  Wright v Ryan & Anor [2005] NSWCA 368 (27 October 2005)

  CITATION: Wright v Ryan & Anor [2005] NSWCA 368

  FILE NUMBER(S):

  408 9 of 2004

  HEARING DATE(S): 30 August 2005; 3 August 2005

  JUDGMENT DATE: 27/ 0/2005

  PARTIES:

  Craig Wright (Appellant)

  Michael Ryan (First Respondent)

  DeMorgan Information Security Systems Pty Ltd (Second Respondent)

  JUDGMENT OF: Handley JA Hodgson JA Hunt AJA

  LOWER COURT JURISDICTION: Supreme Court - Equity Division

  LOWER COURT FILE NUMBER(S): SC 4638 of 2003

  LOWER COURT JUDICIAL OFFICER: Gzell J

  COUNSEL:

  G K Burton SC (Appellant)

  Dr J G Renwick (First Respondent)

  Submitting appearance (Second Respondent)

  SOLICITORS:

  Michie Shehadie & Co (Appellant)

  McArdle Legal (First Respondent)

  Toomey Pegg Drevikovsky (Second Respondent)

  CATCHWORDS:

  APPEAL - fresh evidence - additional evidence - requirements for in appeal from conviction for contempt of
  Court

  EVIDENCE - circumstantial - repetitive conduct

  EVIDENCE - fresh evidence - additional evidence - requirements for in appeal from conviction for contempt of
  Court

  ND

  LEGISLATION CITED:
www6.austlii.edu.au/cgi-bin/viewdoc/au/cases/nsw/NSWCA/2005/368.html?stem=0&amp;synonyms=0&amp;query="craig wright"   1/13
6/2/2020
       Case                          Wright
              9:18-cv-80176-BB Document     v Ryan &Entered
                                        574-7        Anor [2005] on
                                                                 NSWCA 368 (27
                                                                    FLSD       October 2005)
                                                                             Docket     06/10/2020 Page 2 of 13
  Supreme Court Act 970

  DECISION:

  Appeal dismissed with costs

  JUDGMENT:

  IN THE SUPREME COURT

  OF NEW SOUTH WALES

  COURT OF APPEAL

  CA 408 9 of 2004

  HANDLEY JA

  HODGSON JA

  HUNT AJA

  27 OCTOBER 2005

                                             CRAIG WRIGHT v MICHAEL RYAN & ANOR

                                                                 CATCHWORDS

  APPEAL – fresh evidence – additional evidence – requirements for in appeal from conviction for contempt of
  Court

  EVIDENCE – circumstantial – repetitive conduct

  EVIDENCE – fresh evidence – additional evidence – requirements for in appeal from conviction for contempt of
  Court

                                                                       FACTS

  The Supreme Court found the appellant guilty of contempt of Court by breaching undertakings given to the
  Court involving the carrying on of business in competition with and approaching customers of the second
  respondent. The appellant argued that the undertakings were too ambiguous and uncertain to be enforced, that
  certain companies were not customers of the second respondent and that he had not breached the
  undertakings. The appellant also sought to adduce fresh evidence in the appeal. HELD: ( ) The appellant had
  breached the undertakings given to the Court. Circumstantial evidence established repetitive and continuous
  conduct of a kind that excluded as unreasonable any explanation other than the carrying on of a business:
  Martin v Osborne [ 936] HCA 23; ( 936) 55 CLR 367, 375-6 and Hope v Bathurst City Council [ 978] HCA 20;
  ( 980) 40 CLR , 8-9; (2) Acceptance of a business proposition from one of the second respondent’s customers
  was suﬃcient to breach the undertaking not to approach the second respondent’s customers; (3) The reception
  of the fresh evidence in this appeal from a conviction for a criminal oﬀence was governed by s 75A(8) of the
  Supreme Court Act, but semble it may be appropriate in such an appeal for the Court to apply the less stringent
  tests applicable in appeals to the Court of Criminal Appeal: Ratten v The Queen [ 974] HCA 35; ( 974) 3 CLR
  5 0 and Gallagher v The Queen [ 986] HCA 26; ( 986) 60 CLR 392 referred to; (4) The fresh evidence was not
  capable of giving rise to a reasonable doubt as to the appellant’s guilt.

                                                                     ORDERS

www6.austlii.edu.au/cgi-bin/viewdoc/au/cases/nsw/NSWCA/2005/368.html?stem=0&amp;synonyms=0&amp;query="craig wright"   2/13
6/2/2020
       Case                          Wright
              9:18-cv-80176-BB Document     v Ryan &Entered
                                        574-7        Anor [2005] on
                                                                 NSWCA 368 (27
                                                                    FLSD       October 2005)
                                                                             Docket     06/10/2020 Page 3 of 13
  Appeal dismissed with costs.

  IN THE SUPREME COURT

  OF NEW SOUTH WALES

  COURT OF APPEAL

  CA 408 9 of 2004

  HANDLEY JA

  HODGSON JA

  HUNT AJA

  27 OCTOBER 2005

                                             CRAIG WRIGHT v MICHAEL RYAN & ANOR

                                                                    Judgment

   HANDLEY JA: On 3 August 2004 Gzell J found the appellant guilty of contempt of Court by breaching
  undertakings given to the Court on 4 September 2003. The breaches involved carrying on business in
  competition with DeMorgan Information Security Systems Pty Ltd (the company) and directly or indirectly
  approaching “any company, business, entity or person who is or was, as at 8 August 2003 a customer of [the
  company]”. On 5 November Gzell J sentenced him to imprisonment for 28 days suspended on condition that he
  perform 250 hours of community service, and he was ordered to pay the costs of the proceedings.

  2 His appeal, which lay as of right under the Supreme Court Act s 0 (3), relevantly asserted (grounds - 0) that
  the undertakings were too ambiguous and uncertain to be enforced, and challenged the Judge’s ﬁndings that
  News Ltd, Australian Stock Exchange Ltd (ASX) and Rail Infrastructure Corporation (RIC) were customers of the
  company (ground ) and that he had committed breaches of the undertakings (grounds 2- 4).

  3 The appellant did not give evidence at his trial, but relied on an aﬃdavit in the proceedings on sentence when
  he was cross-examined. The aﬃdavit sought to challenge the Judge’s ﬁndings on guilt, and was successfully
  objected to on this ground. The Judge admitted the aﬃdavit on a limited basis, as relevant to the appellant’s
  state of mind, and his cross-examination was limited on the same basis.

  4 The appeal was initially ﬁxed for 9 May 2005 but the appellant sought, at a late stage, to rely on an aﬃdavit,
  said to be fresh evidence of a highly technical nature, relating to an email which the Judge found he had sent to
  RIC at .23 am on 0 September 2003. The hearing was adjourned and Hodgson JA ordered the appellant to
  pay a lump sum for the costs of the respondent thrown away and he was directed to ﬁle any further evidence
  within 4 days. His aﬃdavit of 9 June was ﬁled a few days late. Directions had also been given for the ﬁling of
  evidence by the respondent in answer, but not for the ﬁling of evidence in reply. The appeal was later ﬁxed for 30
  and 3 August.

  5 The respondent ﬁled an aﬃdavit by himself of                   July and an aﬃdavit by Mr Taylor from Charles Sturt University
  (CSU) of 3 July.

  6 The appellant ﬁled a further aﬃdavit dealing with technical issues relevant to the authenticity of the disputed
  email on 23 August, and on the morning of 30 August he sought to rely on yet another technical aﬃdavit he had
  sworn that day that counsel for the respondent only received that morning.


www6.austlii.edu.au/cgi-bin/viewdoc/au/cases/nsw/NSWCA/2005/368.html?stem=0&amp;synonyms=0&amp;query="craig wright"            3/13
6/2/2020
       Case                          Wright
              9:18-cv-80176-BB Document     v Ryan &Entered
                                        574-7        Anor [2005] on
                                                                 NSWCA 368 (27
                                                                    FLSD       October 2005)
                                                                             Docket     06/10/2020 Page 4 of 13
  7 The Court upheld the respondent’s objection to the aﬃdavit of 30 August because of its late service and the
  prejudice to the respondent which would have necessitated a further adjournment. Counsel for the respondent
  also objected to the aﬃdavit of 23 August but frankly conceded that he was in a position to deal with it in cross-
  examination and address. That aﬃdavit contained what, in substance, was evidence in chief, which should have
  been included in an aﬃdavit ﬁled within the time ﬁxed by Hodgson JA, but the Court decided not to reject it on
  procedural grounds.

  8 Mr Burton SC, appearing for the appellant, then sought an adjournment to enable the aﬃdavit of 30 August to
  be read at the adjourned date but, following lengthy argument, this application was refused. During the argument
  it became clear that the aﬃdavit of 30 August contained extensive material which properly formed part of the
  appellant’s case on the fresh evidence application and strictly did not arise in reply to the aﬃdavits of Mr Ryan
  and Mr Taylor. This should have been included in an aﬃdavit ﬁled within the time ﬁxed by Hodgson JA. The
  appellant had already received the indulgence of one adjournment based on the late ﬁling and service of a
  technical aﬃdavit shortly before the hearing date on 9 May and we considered that there was no proper basis
  for granting a further indulgence, particularly as the delay was not explained.

  9 The Court then heard the appellant’s application for leave to adduce further evidence in the appeal. This
  comprised his aﬃdavits of 9 June and 23 August and certain exhibits, and possibly his aﬃdavit of 4 October
  2004 ﬁled in the sentence proceedings.

   0 The further evidence was essentially directed to an email apparently sent by the appellant to Mr David
  Spencer of RIC at .23 am on 0 September 2003 (the disputed email). The appellant did not give evidence at
  his trial, but the respondent tendered that part of his aﬃdavit of 24 October 2003 (blue 3) where he denied
  sending that email.

     A copy of the disputed email was found on the hard drive of the appellant’s computer when an Anton Pillar
  order was executed at his home at Bagno near Mt White on 6 September 2003. The email purported to come
  from “Craig S Wright [cwrigh20@postoﬃce.csu.edu.au]”, and was sent to “Spencer, Dave;
  Wright_c@demorgan.com.au; Spencer, Dave”. It stated:

  “More details to follow (ie proposal)

  But to monitor patching etc and provide documents for updates etc for 3 linux check point hosts

   . Patch info for systems and services.

  2. Emergency ﬁx info.

  3. Support on updates inc procedures where necessary.

  4. Help with upgrades

  $450 per month ex GST ($ 50 per system)

  Regards

  Craig S Wright”

   2 The disputed email was received by RIC and at Mr Wright’s email address at the company. The Judge drew
  the inference that it was sent using Mr Wright’s email address to RIC and to his email address at the company
  and a copy was retained on his computer. This email formed the basis of the Anton Pillar order obtained by the
  plaintiﬀs which was executed on 6 September. The appellant in his aﬃdavit of 4 October 2004 ﬁled in the


www6.austlii.edu.au/cgi-bin/viewdoc/au/cases/nsw/NSWCA/2005/368.html?stem=0&amp;synonyms=0&amp;query="craig wright"   4/13
6/2/2020
       Case                          Wright
              9:18-cv-80176-BB Document     v Ryan &Entered
                                        574-7        Anor [2005] on
                                                                 NSWCA 368 (27
                                                                    FLSD       October 2005)
                                                                             Docket     06/10/2020 Page 5 of 13
  proceedings on sentence again denied sending this email and gave reasons (blue 48) why he could not have
  oﬀered to do the work at the rate quoted. He also said (blue 48-9):

  “I have recently obtained copies of the access logs from [CSU] on-line servers for my user account to access
  email (being the account from which it is alleged that I sent the email of 0 September 2003 to RIC). I have
  perused those logs and say that they disclose access to my account from proxy0 .demorgan.com.au from
  August 2003 until November 2003. Proxy0 .demorgan.com.au is a secured server inside [the company’s]
  network and to which I have not had access since my resignation on 0 August 2003. The logs disclose access
  to the account from IP address 44. 35.38. 25 which is my IP address at the farm at Port Macquarie ... The email
  dated 0 September 2003 ... was sent from IP address 44. 35. 04.27 which is not my IP address and which I
  have traced to an address in Melbourne.”

   3 In his aﬃdavit of 9 June 2005 (orange 3) the appellant said that between 8 August and 23 October 2003 he
  maintained two email addresses, one at CSU and the other at the company, being his private address and his
  work address. He said that access to email at CSU was linked to the server email address my.csu.edu.au. To
  access that server and create a record in the logs at CSU (orange 4) he must log into CSU through the server
  auth.csu.edu.au, and access the system my.csu.edu.au by using cwrigh20 and a password. Once one had
  validly logged into CSU one can access and use one’s private email system and folders.

   4 He said that on 2 August he was excluded from the company’s premises and could no longer access its
  computer system.

   5 Before the trial he made inquiries at CSU for records of emails sent from his private email address, but was
  told there were no such records. A relevant subpoena was served on CSU without result. He continued his
  inquiries after the trial and in December 2004 obtained an extract copy of the logs from CSU for August to
  October 2003 comprising about 60,000 pages.

   6 He searched those logs which disclosed that secure CSU systems including my.scu.edu.au were accessed
  from proxy0 .demorgan.com.au on 2549 occasions between August and October, an average of 2 times a day
  and he said that during that period he did not have access to nor did he access the address
  proxy0 .demorgan.com.au.

   7 He said that the only persons who could have accessed that address were persons working within the
  premises of the company and that if such persons had been accessing his private address during that period
  “they could have created email messages purporting to come from me on that private address”.

   8 Mr Ryan said in his aﬃdavit that the appellant still had in his possession after 2 August 2003 laptop and
  work-station computers owned by the company which were conﬁgured to access proxy0 .demorgan.com.au
  (orange 9). This repeated a statement in his aﬃdavit of 2 September 2003 (blue 7) which identiﬁed three of the
  computers by make and serial number and referred to another two not so identiﬁed.

   9 Mr Taylor said that the information sought by the appellant from CSU before and after the trial was freely
  available on its website with no requirement for a login or password, and the relevant webpage was not hard to
  locate from its home page. It could have been accessed by an appropriate search at any time during 2004.

  20 In his further aﬃdavit of 23 August the appellant said:

  “I was never issued with a notebook/laptop at any time from [the company]. No computers owned by [the
  company] are, or have ever been, at my premises. The Dell host servers at my residence, which was searched
  pursuant to the Anton Pillar order on 6 September 2003, had diﬀerent conﬁgurations from and were diﬀerent


www6.austlii.edu.au/cgi-bin/viewdoc/au/cases/nsw/NSWCA/2005/368.html?stem=0&amp;synonyms=0&amp;query="craig wright"   5/13
6/2/2020
       Case                          Wright
              9:18-cv-80176-BB Document     v Ryan &Entered
                                        574-7        Anor [2005] on
                                                                 NSWCA 368 (27
                                                                    FLSD       October 2005)
                                                                             Docket     06/10/2020 Page 6 of 13
  makes from those used at [the company]. Further the serial numbers on the hosts were not those of the [the
  company] host’s.”

  2 He said (orange 5- 6) that proxy0 .demorgan.com.au was the Host name of the unix server used by the
  company to access clients’ sites and the Internet. It had a ﬁxed and permanent IP address 203.34.22. 95. The
  source of an email is the IP address of the system used to construct it and it appears on the header. The IP
  address of the proxy server within the disputed email dated 0 September 2003 is 203.34.22. 95 which was the
  source of the email internal to the company.

  22 The IP address 44. 35. 04.27 is a Telstra account in Melbourne and was not the sending IP of the disputed
  email. He said that it is an internal Telstra address and could not have been used to send the email as it is a
  secure dial in server at Telstra and does not run “a web client” (orange 6). The disputed email was sent from a
  web client. He said that the IP address for the Telstra server 44. 35. 04.27 listed in the header as the sending
  host of the email never had been his personal IP address. He had had the IP address 44. 35.38. 25 since 2002
  on the Telstra two-way satellite link from his home until he had it changed in August 2005. He had an IP address
  on the Telstra 2-way satellite link from his home (orange 6). He also had a wireless network there during 2003
  which the company was able to access (orange 7).

  23 On 0 September 2003 he made calls on his mobile phone at about the time the disputed email was sent
  which, according to his mobile phone accounts, were sent through Berowra ( 0.36 am), Cowan ( .09 am) and
  Berowra ( .48 am) (sup blue 2/467). He said therefore he could not have been at home at Bagno or able to
  access his home computer at .23 on 0 September when the disputed email was sent (orange 7). He disputed
  parts of Mr Taylor’s aﬃdavit.

  Admissibility of further evidence

  24 Section 75A(8) of the Supreme Court Act provides that on an appeal from a judgment after a trial or hearing
  on the merits “the Court shall not receive further evidence except on special grounds”. The Court has not
  attempted to exhaustively deﬁne what are special grounds for this purpose but the core concepts are those on
  which common law courts received fresh evidence on a motion for a new trial following the verdict of a jury.
  These were considered in Parsons v McCann [ 954] HCA 70; ( 954) 93 CLR 4 8, Wollongong Corporation v
  Cowan [ 955] HCA 6; ( 955) 93 CLR 435 and McDonald v McDonald [ 965] HCA 45; ( 965) 3 CLR 529. The
  evidence must be admissible and credible, and such that it could not have been discovered by the exercise of
  reasonable diligence before the trial. It must be of such probative value and signiﬁcance that, taken with the
  evidence given at the trial, it will in all probability be decisive of the issues between the parties and result in a
  diﬀerent verdict: McDonald v McDonald at 532 per Barwick CJ.

  25 Although this is an appeal from a conviction for a criminal oﬀence the procedure is that which applies under
  the Supreme Court Act to appeals in civil cases. Under the Criminal Appeal Act 9 2 the discovery of fresh
  evidence may lead the Court of Criminal Appeal to enter a verdict of acquittal in a suﬃciently strong case, and in
  other cases to order a new trial. The focus in the Court of Criminal Appeal is on whether there has been a
  miscarriage of justice. As Barwick CJ said in Ratten v The Queen [ 974] HCA 35; ( 974) 3 CLR 5 0, 5 7:

  “Great latitude must of course be extended to an accused in determining what evidence by reasonable diligence
  in his own interest he could have had available at his trial, and it will probably be only in an exceptional case that
  evidence which was not actually available to him will be denied the quality of fresh evidence.”

  26 At 520 he discussed the way in which the Court of Criminal Appeal can use further evidence:

  “... if the new material, whether or not it is fresh evidence, convinces the court upon its own view of that material
  that there has been a miscarriage in the sense that a verdict of guilty could not be allowed to stand, the verdict
www6.austlii.edu.au/cgi-bin/viewdoc/au/cases/nsw/NSWCA/2005/368.html?stem=0&amp;synonyms=0&amp;query="craig wright"       6/13
6/2/2020
       Case                          Wright
              9:18-cv-80176-BB Document     v Ryan &Entered
                                        574-7        Anor [2005] on
                                                                 NSWCA 368 (27
                                                                    FLSD       October 2005)
                                                                             Docket     06/10/2020 Page 7 of 13
  will be quashed without more. But if the new material does not so convince the court, and the only basis put
  forward for a new trial is the production of new material, no miscarriage will be found if that new material is not
  fresh evidence. But if there is fresh evidence which in the court’s view is properly capable of acceptance and
  likely to be accepted by a jury, and which is so cogent in the opinion of the court that, being believed, it is likely
  to produce a diﬀerent verdict, a new trial will be ordered as a remedy for the miscarriage which has occurred
  because of the absence at the trial of the fresh evidence.”

  27 The High Court aﬃrmed these principles in Gallagher v The Queen [ 986] HCA 26; ( 986) 60 CLR 392, subject
  to some adjustments. The Court held (399, 402) that there will be a miscarriage of justice where “there is a
  signiﬁcant possibility that the jury, acting reasonably, would have acquitted the applicant of the charge if the new
  evidence had been before it in the trial”. The Court also referred (396, 40 ) to the judgment of Rich and Dixon JJ
  in Craig v The King [ 933] HCA 4 ; ( 933) 49 CLR 429, 439 where their Honours said of fresh evidence in criminal
  cases:

  “Such evidence should be calculated at least to remove the certainty of the prisoner’s guilt which the former
  evidence produced.”

  28 Gibbs CJ discussed the requirements for due diligence (396):

  “... the conviction will not be usually set aside if the evidence relied on could with reasonable diligence have
  been produced by the accused at the trial ... [but] this is not a universal and inﬂexible requirement: the strength
  of the fresh evidence may in some cases be such as to justify interference with the verdict, even though that
  evidence might have been discovered before the trial.”

  29 This Court has not decided whether the tests applied under s 75A(8) in civil cases apply to appeals from
  criminal convictions for contempt of court or whether the Court should adopt the less stringent tests applied in
  the Court of Criminal Appeal. This question was not fully argued and, without expressing any view on that
  question, we should apply the less stringent tests.

  30 It is strongly arguable that the appellant has not discharged the onus of establishing that CSU’s records of
  emails sent through its server could not have been discovered before the trial by the exercise of reasonable
  diligence. The aﬃdavit evidence of Mr Taylor appears to establish that it would have been a simple matter to
  discover their existence by searching CSU’s home page on its website.

  3 The appellant was cross-examined but Mr Taylor was not. He lives at Bathurst and notice for him to attend for
  cross-examination was not given until a day or so before the hearing.

  32 Since I have reached the ﬁrm conclusion that the appellant has not discharged the onus of proving that the
  further evidence is credible and would probably have been decisive, I am content to base my decision on those
  grounds without expressing a ﬁnal opinion on the question of due diligence.

  33 The case against the appellant was based on circumstantial and documentary evidence. This included emails
  recovered on the Anton Pillar raid, or produced by third parties on subpoena. The plaintiﬀs also tendered the
  appellant’s mobile phone records and parts of his aﬃdavits of September and 24 October 2003. Finally they
  tendered the security records of the ASX showing visits by the appellant to its premises on 4, 8, 9, , and 30
  September and 5 and 24 October 2003.

  34 There were emails to and from RIC on 9 (two), 0 (ﬁve), (two) and 30 September and to News Ltd on 22 and
  23 October. The appellant’s mobile phone records disclosed calls to RIC on 8 (three), 9 (four), 0, 5, 6 (four), 7
  (two), 8 (ﬁve) and 29 September and , 2 (eight), 9 (three), 0, 4 (three), 20 (two) and 23 October. The appellant’s
  aﬃdavit of September disclosed a further telephone call to RIC on 5 September.

www6.austlii.edu.au/cgi-bin/viewdoc/au/cases/nsw/NSWCA/2005/368.html?stem=0&amp;synonyms=0&amp;query="craig wright"        7/13
6/2/2020
       Case                          Wright
              9:18-cv-80176-BB Document     v Ryan &Entered
                                        574-7        Anor [2005] on
                                                                 NSWCA 368 (27
                                                                    FLSD       October 2005)
                                                                             Docket     06/10/2020 Page 8 of 13
  35 The records disclosed telephone calls to the ASX on 4 (two), 9, , 23, 26 and 29 September and and 9
  October. There were also telephone calls to News Ltd on 5, 23, 24, 26 September and , 9 (four) and 23
  October, to the Human Rights and Equal Opportunity Commission on 8 October and four calls to Val Morgan on
  30 September. There were also emails to News Ltd on 22 and 23 October.

  36 These facts, other than the authenticity of the emails of .23 am [para ] and . 6 am to RIC on 0
  September 2003 (sup blue 2/354) were not in dispute.

  37 In his aﬃdavit of 4 October 2004 the appellant explained the background to the email of . 6 am (blue 48
  para 22), and denied sending the disputed email (para 23). In his aﬃdavit of 9 June 2005 (orange 7) the appellant
  denied sending “emails” to RIC on 0 September 2003, and he repeated this denial in his aﬃdavit of 23 August
  2005 (orange 8 para 4). The denial in the plural was said by Mr Burton to refer to the emails of . 6 am and
   .23 am, and not the earlier emails that day.

  38 Subject to the submissions on legal questions which will be considered later, the circumstantial case against
  the appellant was overwhelming, even if the disputed email or emails are ignored. The relevant principles are
  those stated in Martin v Osborne [ 936] HCA 23; ( 936) 55 CLR 367, 375-6 per Dixon J:

  “If an issue is to be proved by circumstantial evidence, facts subsidiary to or connected with the main fact must
  be established from which the conclusion follows as a rational inference ... The circumstances which may be
  taken into account in this process of reasoning include all facts and matters which ... make intelligible the course
  of conduct pursued ... the acts of a party are admissible against him whenever they form a component in a
  combination of circumstances which is unlikely to occur without the fact in issue also occurring. The repetition of
  acts or occurrences is often the very thing which makes it probable that they are accompanied by some further
  fact. The frequency with which a set of circumstances recurs or the regularity with which a course of conduct is
  pursued may exclude, as unreasonable, any other explanation or hypothesis than the truth of the fact to be
  proved.”

  39 It was not suggested that the further evidence actually established that the disputed emails were forged by
  the company. The submission was that they had not been sent by the appellant, but had been fabricated by an
  unknown person who was able to access the company’s computers as well as those of the appellant. Even if this
  had been established the conviction would probably not have been quashed having regard to the strength of the
  general circumstantial case.

  40 The disputed email was found on a computer at the appellant’s home during the Anton Pillar raid on 6
  September 2003 (blue 09). It was found on a temporary Internet ﬁle opened and viewed during the raid when a
  copy to self folder used to store email messages online was accessed (blue 07, 08, 09). It had not originated
  on that computer, but had been sent from a remote location. However its presence in a “copy to self” ﬁle
  supported an inference that it had been sent by the appellant.

  4 Mr Ryan said that a copy of the disputed email was received on the screen of his personal computer at the
  company’s premises (blue 5 ). After the appellant left the company Mr Ryan reprogrammed his computer to
  ensure that incoming emails directed to the appellant were sent to his computer (orange pp 8-9).

  42 The appellant said that after he left the company’s premises on 2 August 2003 he could no longer access its
  secured server as it was protected by a security system known as a ﬁrewall for which he needed a password, a
  user name and an access token. He said he had surrendered his token (orange 4). Mr Ryan said that an access
  token was not required for this purpose (T 09).

  43 The appellant said that he could not have sent the disputed email because he did not have access to
  computers which were conﬁgured to access proxy0 .demorgan.com.au [para 8], but Mr Ryan said the appellant
www6.austlii.edu.au/cgi-bin/viewdoc/au/cases/nsw/NSWCA/2005/368.html?stem=0&amp;synonyms=0&amp;query="craig wright"   8/13
6/2/2020
       Case                          Wright
              9:18-cv-80176-BB Document     v Ryan &Entered
                                        574-7        Anor [2005] on
                                                                 NSWCA 368 (27
                                                                    FLSD       October 2005)
                                                                             Docket     06/10/2020 Page 9 of 13
  retained ﬁve computers belonging to the company which had this capacity. The appellant denied this. The
  appellant also said that proxy0 .demorgan.com.au could only have been accessed by persons working within
  the company’s premises (orange 6(20)) but Mr Ryan said it could have been accessed from any computer
  anywhere in the world with the appropriate conﬁguration (orange 9( 0)).

  44 The appellant said that a third party could have accessed his secure email address at CSU to create and
  send the disputed email. Such a person would have needed to use the appellant’s username and a password
  (orange 4(5)), or else to successfully hack into the system. It was not established that anyone at the company
  had the appellant’s password or that his system had been penetrated.

  45 The appellant established that during September 2003 secure accounts at CSU had been accessed through
  its secure server, server online, from proxy0 .demorgan.com.au, another secure server (T 96) 58 times (exs C, D)
  and from the Telstra IP address 44. 35. 04.27 70 times. The former established very little because it was not
  known which secure accounts at CSU had been accessed and it was not established that the appellant’s
  account had ever been accessed through proxy0 .demorgan.com.au. There are probably thousands of such
  accounts which can be accessed through CSU’s server online for the University, its staﬀ, and the students (T 84,
  96), and the access obtained on the 58 occasions could have been to any account at CSU (T 96).

  46 The appellant said that the Telstra IP address 44. 35. 04.27 could not have been used to send the disputed
  email (orange 6). Mr Ryan said that it was an IP address allocated to Telstra under a portable allocation (T 98) for
  satellite usage (T 99). Authorised persons could use that IP address if they had access including portable access
  or could make use of satellite mechanisms (T 99). There was nothing on the copy search of 44. 35. 04.27 (ex E)
  to link that IP address to a satellite account or any particular satellite account (T 7).

  47 According to the appellant the disputed email was sourced from a proxy server within the company with the
  IP address 203.34.22. 95 (orange 6). He said in his oral evidence that it did not originate from this IP address
  but from somewhere in the company’s network that was connected to that machine (T 27). He said that the IP
  address 44. 35. 04.27, the Telstra account, which was the “supposed” sending IP of the email, could not have
  been used to send it (orange 6). Mr Ryan said that it could have been sent through the Telstra IP address by any
  one who had appropriate access (T 99).

  48 Mr Ryan called a colleague, Mr Dornbrack, to view the disputed email on the server of his personal computer
  (black 8 ). Mr Dornbrack went to the “properties” of the email “to determine how the email got sent to us” (93). In
  computer language he cut and pasted the properties on to a notepad which produced a header text ﬁle which he
  saved (black 82). A hard copy became part of ex C (sup blue / 68). Using the information on this document he
  prepared a ﬂow chart which traced the movements of the email which also became part of ex C ( / 67). Material
  is added to the header of an email at each stage as it moves from server to server (9 ).

  49 He said it was a web email “composed on the CSU post oﬃce” (83), the mail server at CSU (84). His ﬂow
  chart traced the disputed email from the mail server postoﬃce.csu.edu.au to Telstra’s Bigpond satellite service
   44. 35. 04.27 (83) and also directly through an intermediate site at CSU to a computer designated ﬁrewall –
  ns.demorgan.com.au which was the company’s ﬁrewall or security gateway designed to prevent its network
  being attacked from the Internet (85-6). The disputed email then passed to the company’s proxy server
  proxy0 .demorgan.com.au where email coming from the Internet is scanned (86) from where it passed to the
  company’s email server and then to Mr Ryan’s desktop PC (87).

  50 If Mr Dornbrack’s evidence was correct the disputed email originated from c_wright20@postoﬃce.csu.edu.au
  (92), a computer linked to CSU, and it was dispatched by the sender to the Telstra IP address and by diﬀerent
  routes to the company and Mr Spencer. It did not originate at the company’s IP address 203.34.22. 95 allocated
  to proxy0 . That was its destination on this track. He said that the timing diﬀerences at the diﬀerent stages within
www6.austlii.edu.au/cgi-bin/viewdoc/au/cases/nsw/NSWCA/2005/368.html?stem=0&amp;synonyms=0&amp;query="craig wright"   9/13
6/2/2020
      Case    9:18-cv-80176-BB DocumentWright
                                         574-7v Ryan & Anor [2005]on
                                                     Entered       NSWCA
                                                                     FLSD368 (27 October 2005)
                                                                              Docket      06/10/2020 Page 10 of 13
  the company’s network were normal because the clocks on diﬀerent pieces of computer hardware drift (88-9,
  9 ). The appellant said in this Court when recalled that the company’s computers operated on synchronised time
  (T 28). This was not put to Mr Dornbrack during his cross-examination at the trial.

  5 The appellant said (orange 7-8) that if he had sent the disputed email it would have increased in size as it
  passed through each mail server until it reached the company. He said a comparison of the message source
  details for this email obtained from the company’s exchange server produced to the Court on 9 September
  2003 (orange 57-8) and the print out from the temporary Internet ﬁle downloaded from his computer during the
  Anton Pillar raid (blue 09) showed that its logical size had grown from 687 to 4054. The appellant said that this
  indicated that it had originated at the company. The document at orange 57-8 contains more information about
  the source and movement of the email than the document produced by Mr Dornbrack (sup blue / 68) already
  considered [para 50].

  52 Mr Ryan said the document at orange 57 showed that the email did not originate from the company’s IP
  address 203.34.22. 95 but came through cwright20@postoﬃce.csu.edu.au (T 5-6). It did not show where it
  actually originated but it did not originate from 203.34.22. 95 because that is where it went (T 6). He said that
  the letters and ﬁgures “3f5e7d03” in the header sheets (orange 57-9) for the company’s exchange and mail
  servers constituted a unique message that indicated that the email was established by a computer outside the
  company (T 23). This was not denied by the appellant in his later evidence. Mr Ryan described how the
  documents at orange 57-9 were produced and agreed that data could be changed during this process (T 8). He
  did not prepare the documents himself. The appellant said that “it was a text edited record” and not a log and
  had no relevance (T 27). Mr Dornbrack probably prepared these documents [para 48] but he was not cross-
  examined at the trial to suggest that he had changed the data.

  53 In answer to a question from a member of the Court the appellant said (T 27) that “this”, the document at
  orange 57-8, showed that the disputed email “actually originated somewhere in their network. It originated within
  their network that connect to that machine (203.34.22. 95)”. When asked by another member of the Court what
  there was within the document that showed that the disputed email originated in the company’s building (T 27)
  the appellant gave a long answer by instalments based on the earliest times and smallest size being recorded at
  the exchange server, increasing at the mail server, and again at the ﬁrewall (T 27-9). He said that the document
  did not contain all the necessary information (T 28, 29). The signiﬁcance of the time sequences depended on
  his evidence that the company’s system was synchronised (T 28). This was contrary to the evidence given at the
  trial by Mr Dornbrack (black 88-9, 9 ). The appellant said that the email could have been sent by any of the
  machines in the company’s network (T 28( 5), 29(50)).

  54 In his aﬃdavit of 23 August the appellant said that the calls from his mobile phone on 0 September (sup blue
   / 32) at .09 am and .48 am were shown as sent from Cowan and Berowra respectively so that at the time the
  disputed email was sent he must have been in his car approximately 20 minutes away from his home and could
  not have sent it (orange 7).

  55 The mobile phone records for 6 September show that this inference cannot be drawn. Times on the copy of
  the disputed email found on the appellant’s hard drive (blue 09) showed that the raid was in progress at .47
  am on 6 September. The appellant said that at that time he was outside his home using his mobile telephone
  (orange 7). His mobile phone records (sup blue / 32) show that he made phone calls at .33 am, .46 am, and
    .59 am. These too are shown to have been made from Berowra, as was one of those calls said to have been
  made by the appellant from his car 20 minutes drive from his home on 0 September. It is therefore clear that the
  mobile phone records for 0 September do not establish that the appellant was not at his home at .23 am when
  the disputed email was sent.

www6.austlii.edu.au/cgi-bin/viewdoc/au/cases/nsw/NSWCA/2005/368.html?stem=0&amp;synonyms=0&amp;query="craig wright"   10/13
6/2/2020
      Case    9:18-cv-80176-BB DocumentWright
                                         574-7v Ryan & Anor [2005]on
                                                     Entered       NSWCA
                                                                     FLSD368 (27 October 2005)
                                                                              Docket      06/10/2020 Page 11 of 13
  56 The relevant emails to and from Mr Spencer of RIC of 0 September appear to start with one from the
  appellant at 2.40 am, although the text is not in evidence (sup blue 2/355-6). This produced a reply from Mr
  Spencer at 8.4 (356) and a response from the appellant at 8.44 (355). He said that he was then at Vodafone
  Chatswood and followed up this last email with a phone call to Mr Spencer (blue 48(2 )).

  57 The email at . 6 am (354) was acknowledged by the appellant as genuine in his aﬃdavit of 4 October 2004
  (blue 48(22)). It was sent seven minutes after the appellant is recorded as making a call on his mobile phone
  from Cowan at .09 am. The disputed email followed at .23 am. The subject of both was described as “Re:
  specs”. The next email from the appellant at 2.27 pm that day showed as its subject “RE: Review Document”. It
  was sent in response to an earlier email from Mr Spencer recorded there but not shown independently (352). This
  seems to have been a response to an email sent by the appellant to Mr Spencer the day before (359) which
  referred to servers and was headed “Review Document”. On 30 September Mr Spencer sent a memorandum to
  the appellant (sup blue 2/3 8) which relevantly stated:

  “Thank you for submitting a quotation for block of security consultancy hours based around our current check
  point implementation.

  Unfortunately we will not be taking up your oﬀer of services opting for a proposal supplied by another
  organisation.”

  58 This may have been a response to the disputed email (T 37).

  59 The disputed email was produced on subpoena by RIC along with the other emails passing between the
  appellant and Mr Spencer. It was apparently received without provoking any email response from Mr Spencer
  asking what it was all about. The parties were again in communication by email the following day (sup blue
  2/325, 347).

  60 It would have been extremely diﬃcult for an outsider to fabricate the disputed email containing the details it
  did [para ]. Mr Spencer and the appellant communicated with each other many times on 9, 0 and
  September by email, telephone, and in person. Somehow this email managed to make sense and ﬁt in with
  these other communications. The fabrication of such an email by an outsider without this being immediately
  detected by the recipient is glaringly improbable. A copy of the email reached the appellant. He replied to his
  emails without delay and if the disputed email had been sent to him by a third party he would have become
  aware of its existence almost immediately.

  6 The arguably fresh evidence of the email records from CSU is credible but completely neutral. It establishes
  that the company could have accessed the appellant’s email address at CSU in order to sent the disputed email,
  but does not prove that it did so or establish that as a matter of probability. This evidence leads nowhere. It is
  not capable of giving rise to a reasonable doubt about the appellant’s guilt and could not have produced a
  diﬀerent result if it had been admitted at the trial.

  62 The other new evidence by the appellant relating to the disputed email was based on his interpretation and
  explanation of the header text ﬁle produced by Mr Dornbrack (sup blue / 68) and the message source details for
  that email produced to the Court under notice to produce on 9 September 2003 (orange 57-8). These
  documents were in evidence or available at the trial and the aﬃdavit and oral evidence given by the appellant
  could have been given at the trial, and is manifestly not fresh evidence.

  63 The probative force of the new evidence depends in large measure on the appellant’s credibility and reliability.
  His explanations and interpretations of these and related documents are contradicted at critical points, on which
  there is no independent evidence to support him. The appellant’s contradictory evidence about the email of . 6

www6.austlii.edu.au/cgi-bin/viewdoc/au/cases/nsw/NSWCA/2005/368.html?stem=0&amp;synonyms=0&amp;query="craig wright"   11/13
6/2/2020
      Case    9:18-cv-80176-BB DocumentWright
                                         574-7v Ryan & Anor [2005]on
                                                     Entered       NSWCA
                                                                     FLSD368 (27 October 2005)
                                                                              Docket      06/10/2020 Page 12 of 13
  am on 0 September 2003 raises doubts about his credibility, as does his evidence based on the calls from his
  mobile phone that day.

  64 Even if the new evidence about the disputed email was truly fresh it has not been positively shown to be
  credible and the appellant has failed to establish that its reception at the trial would probably have produced a
  diﬀerent result. The additional evidence should therefore be rejected and the appeal should be determined on
  the evidence before the trial Judge.

  65 The appellant’s challenges to the Judge’s ﬁndings of guilt can be grouped as follows:

  (i) The construction of the undertakings to the Court, and the plaintiﬀs conduct of the trial in relation thereto.

  (ii) The ﬁndings that the appellant was carrying on business in competition with the company and approaching its
  customers.

  (iii) The ﬁnding that News Ltd was a customer of the company.

  66 The undertakings are summarised in para . The appellant argued that they were too ambiguous to be
  enforced because they incorporated or arguably incorporated the deﬁnition of business and the covenant not to
  approach customers of the company contained in the shareholder’s agreement between the company, Mr and
  Mrs Wright, and Mr Ryan. The contractual deﬁnition of associates was incorporated in the undertakings but they
  were otherwise self-contained, clear and unambiguous. The Judge’s decision to that eﬀect was correct.

  67 The appellant relied before us, as he had relied below, on the opening by counsel for the plaintiﬀs before Gzell
  J (black 3) where he said that the undertakings were based on the shareholder’s agreement and in the event of
  ambiguity the relevant factual matrix would include that agreement. This was not a concession that the
  undertakings incorporated other terms of the agreement or that they were ambiguous. Since the undertakings
  were clear and unambiguous the argument based on the opening of counsel for the plaintiﬀs is without
  substance.

  68 The appellant’s activities summarised above [paras 33-5] establish repetitive and continuous conduct of a
  kind which excludes as unreasonable any explanation other than the carrying on of a business: Martin v Osborne
  [ 936] HCA 23; ( 936) 55 CLR 367, 375-6 para 38, and Hope v Bathurst City Council [ 978] HCA 20; ( 980) 40
  CLR , 8-9.

  69 The same activities also establish a breach of the undertaking not to approach customers. The appellant
  submitted that this would only be breached if he initiated the approach. While accidental or casual contact in the
  street or at a social function would not be a breach without more the appellant’s activities proved in evidence
  went far beyond this.

  70 An approach to the appellant initiated by a customer would not permit him to respond by approaching that
  customer either then or later in the course of continuing the association. In my judgment the undertaking did not
  even permit him to respond positively to a business approach from such a customer as that itself would be an
  approach within the meaning of this undertaking. The relevant principles which govern the construction of a
  restraint of trade clause, or undertaking in such terms are those applied in Barrett v Echo Personnel Pty Ltd (24
  November 998, Court of Appeal, unreported) where Stein JA, delivering the principal judgment of the Court,
  said:

  “The appellant’s submission amounts to this. One should construe ‘solicit’ in the agreement in a highly
  mechanical fashion. You simply ask, who made the ﬁrst approach? If an old customer made the ﬁrst approach to
  a former employee, then whatever the facts thereafter which might lead to business being done, there cannot be
  solicitation. This cannot be correct. One may acknowledge that in most instances the ﬁrst approach will be made
www6.austlii.edu.au/cgi-bin/viewdoc/au/cases/nsw/NSWCA/2005/368.html?stem=0&amp;synonyms=0&amp;query="craig wright"    12/13
6/2/2020
      Case     9:18-cv-80176-BB DocumentWright
                                          574-7v Ryan & Anor [2005]on
                                                      Entered       NSWCA
                                                                      FLSD368 (27 October 2005)
                                                                               Docket      06/10/2020 Page 13 of 13
  by the ex-employee to the former customer. Commonsense however demands that this not be the exclusive
  means by which a solicitation may occur. A simple illustration will suﬃce as to why this is so. Assume a
  customer ﬁnds out, quite accidentally, that a former employee with whom it dealt had left his principal and
  established a business of his own and says ‘let us have a proposal’. The ex-employee then submits a proposal in
  very favourable terms and makes a presentation to the client which convinces it to award the contract to him.
  Should the fact of the ﬁrst approach negative any solicitation or enticing away? I think not.”

  7 One of the meanings of approach in the Macquarie Dictionary is “to make a proposal to”. The appellant
  certainly did this in relation to RIC in the emails of 0 September 2003 and by necessary inference he did so to
  the other customers with whom he had the contacts proved in evidence. The challenge to the conviction for
  breach of the second undertaking also fails.

  72 The submission that News Ltd was not a customer of the company was without substance. This was a pure
  question of fact and the Judge accepted the evidence of Mr Ryan on the point and was entitled to do so.

  73 The appeal therefore fails on all grounds and must be dismissed with costs.

  74 HODGSON JA: I agree with the orders proposed by Handley JA and with his reasons. I would add some
  short comments.

  75 Had the appellant wished to make out a substantial case that the disputed email, alone of the emails
  purportedly sent by him on 0 September 2003, was not and indeed could not have been sent by him, one would
  have expected evidence that the disputed email was sent by a diﬀerent path from the admitted emails. There
  was no such evidence.

  76 In his aﬃdavit of 4 October 2004, the appellant said that the email purportedly sent at . 6am on 0
  September 2003 was a response to a question from its recipient: he did not deny sending it on that day, and he
  did not explicitly deny doing so in the aﬃdavits read before this Court. That email itself was a plain breach of the
  undertaking not to approach customers, and neither the proposed fresh evidence nor the other arguments on
  appeal make out any case to the contrary.

  77 I agree with Handley JA that the proposed fresh evidence lacked the necessary credibility and materiality,
  particularly in circumstances where it depended in essential respects on the appellant’s own credibility, which
  was strongly under challenge.

  78 HUNT AJA: I agree with Handley JA.

  **********

  LAST UPDATED: 27/ 0/2005




www6.austlii.edu.au/cgi-bin/viewdoc/au/cases/nsw/NSWCA/2005/368.html?stem=0&amp;synonyms=0&amp;query="craig wright"   13/13
